Citation Nr: 1435483	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12- 03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  The Veteran also served in the Army National Reserve from February 1966 to March 1966 and the Army National Guard from September 1983 to July 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2011 and June 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a November 2011 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  However, although the RO reopened the claim, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for bilateral hearing loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In July 2014, the Veteran testified during a Video Conference hearing before the undersigned.

The Board notes that additional private treatment records have been added to the claims folder following the most recent Supplemental Statement of the Case (SSOC).  However, in July 2014, the Veteran and his representative submitted a waiver of initial RO consideration of any new evidence.  See 38 C.F.R. § 20.1304 (2013).

The Virtual VA paperless claims processing system contains the transcript from the Video Conference hearing dated in July 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are duplicative of the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied entitlement to service connection for bilateral hearing loss based on the determination that the Veteran's bilateral hearing loss was not incurred in or caused by service.

2.  New evidence received since the final January 2004 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  There is competent medical evidence linking the Veteran's current bilateral hearing loss disability to acoustic trauma during active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).

4.  There is competent medical evidence linking the Veteran's current tinnitus of the left ear to acoustic trauma during active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).


CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied the claim of service connection for bilateral hearing loss, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2.  The additional evidence received since the final January 2004 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus of the left ear have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening and granting the claims, the Board need not assess VA's compliance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

II.  Petition to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the final rating decision in January 2004, whereby the RO denied service connection for bilateral hearing loss, the evidence consisted of the Veteran's service treatment records (STRs) from his period of active duty service from April 1962 to August 1965.  The Veteran's STRs from this period were negative for complaints of, treatment for, or a diagnosis of bilateral hearing loss.  The Veteran's April 1962 entrance examination showed normal hearing for VA purposes.  The Veteran's August 1965 separation examination also showed normal hearing for VA purposes.

The RO issued a rating decision in January 2004 denying service connection for bilateral hearing loss.  The Veteran was notified of the January 2004 rating decision and of his appellate rights.  Although the Veteran submitted a notice of disagreement (NOD) with the January 2004 rating decision within a year of issuance, following the issuance of a November 2005 Statement of the Case (SOC), the Veteran did not perfect his appeal before the appeal period expired.  As such, the January 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in January 2004 includes a VA examination, VA treatment records, two buddy statements, an internet article regarding howitzers, an audiology report from Cheyenne VAMC, and an audiology consult from the University of Colorado Hospital.  In the June 2011 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  In January 2012, a VA audiologist found that it was as likely as not that the Veteran's hearing loss was caused by his exposure to the noise from howitzers during his time served in the Army National Guard.  In July 2014, a private audiologist indicated that the Veteran had a long history of military noise exposure, which certainly could have caused his audiogram findings.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in January 2004, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for bilateral hearing loss.  

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

IV.  Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus of the left ear as a result of acoustic trauma during his Army National Guard service.  Specifically, he has reported that he first noticed hearing problems during his Army National Guard service when he was assigned to the artillery unit with large howitzers.  He also reported that during his Army National Guard service, he drove the ammunition vehicle for the howitzers and served as an assistant gunner.  

An Army National Guard entrance examination in 1983 showed normal hearing for VA purposes.  Periodic physicals during this time period showed gradual decibel loss, with profound bilateral hearing loss noted by the Veteran's retirement.  Additionally, in June 1992, the Veteran was required to request a hearing deficiency waiver, which was subsequently granted.  A June 1992 audiogram showed bilateral hearing loss for VA purposes.  VA examination findings continue to show bilateral hearing loss for VA purposes.  See June 2011 VA audiological examination.

The Veteran contends that he sustained acoustic trauma while in the Army National Guard during periods of ACDUTRA and/or INACDUTRA.  Although personnel records fail to document the accumulation of retirement points for ACDUTRA during the Veteran's Army National Guard service, the Veteran must have served on various periods of ACDUTRA and INACDUTRA during this period of service, such as annual two-week training and weekend drills.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Moreover, while hearing loss is a disease, acoustic trauma sustained during a period of ACDUTRA or INACDUTRA would constitute an injury for the purposes of these laws and regulations.  

The Veteran's exposure to loud noises is conceded based on his consistent and credible assertions, and his personnel records which confirmed his service as a bridge crewmember (high probability), motor transport operator (moderate probability), and a cannon crewmember (high probability) during this time.  The Board therefore finds that an in-service injury due to noise exposure during the Veteran's Army National Guard service is established. 

Accordingly, the remaining question is whether the Veteran's current bilateral hearing loss is attributable to this ACDUTRA and/or INACDUTRA injury.  In this regard, the Board finds that a nexus between the Veteran's current bilateral hearing loss and his in-service injury has been shown.  Specifically, given the June 1992 audiogram findings, the Veteran met the criteria for hearing loss for VA purposes during his period of ACDUTRA and/or INACDUTRA.  See generally VAOPGCPREC 4-2002 (May 14, 2002).  Furthermore, both the January 2012 VA audiologist and the July 2014 private audiologist provided medical opinions linking any current hearing loss to the Veteran's service in the Army National Guard.  In this regard, the January 2012 VA audiologist found that it was as likely as not that the Veteran's hearing loss was caused by his exposure to the noise from the howitzers during his time served in the Army National Guard.  In addition, the July 2014 private audiologist indicated that the Veteran had a long history of military noise exposure, which certainly could cause his audiogram findings.  The Board therefore finds that the Veteran's current bilateral hearing loss was incurred due to noise exposure (i.e. acoustic injury) during his period of ACDUTRA and/or INACDUTRA.  Thus, resolving any reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.

As to the Veteran's claim for entitlement to service connection for tinnitus of the left ear, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's tinnitus of the left ear is related to acoustic trauma during the Veteran's various periods of ACDUTRA and INACDUTRA service.  The Veteran has claimed that he experienced ringing in the ears due to acoustic trauma during his Army National Guard service.  See December 2011 statement.  He also indicated that he currently experiences ringing in his left ear (he noted that he used to experience ringing in the right ear until he went completely deaf in the right ear).  See March 2012 statement.  A claimant is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Furthermore, as noted above, the January 2012 VA audiologist and the July 2014 private audiologist both found a nexus between the Veteran's current hearing problems and his in-service  acoustic trauma.  The Board therefore finds that the Veteran's current tinnitus of the left ear was incurred due to noise exposure (i.e. acoustic injury) during his period of ACDUTRA and/or INACDUTRA.  Thus, resolving any reasonable doubt in the Veteran's favor, service connection for tinnitus of the left ear is granted.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss, is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus of the left ear is granted.






____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


